Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D19-2252
                        Lower Tribunal No. 19-918
                          ________________


                 Rodolfo J. Salgado-Martinez, et al.,
                                 Appellants,

                                     vs.

                  SafePoint Insurance Company,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull and Veronica Diaz, Judges.

    Rodriguez Tramont & Núñez, P.A., and Andrew V. Tramont, Paul M.
Núñez and Paulino A. Núñez, Jr., for appellants.

      Bickford & Chidnese, LLP and Patrick M. Chidnese (Tampa); Cole,
Scott & Kissane, P.A., and George A. Hooker, for appellee.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.